Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 31, 2020

                                      No. 04-20-00057-CR

                                  Temitope A OLAGESHIN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR13033
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        Appellant filed a pro se notice of appeal on January 3, 2020, stating his intent to appeal
the trial court’s December 4, 2019 order that increased the amount of his pretrial bond. We,
however, do not have jurisdiction over this appeal.
        Courts of appeal “do not have jurisdiction to review interlocutory orders unless that
jurisdiction has been expressly granted by law.” Apolinar v. State, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991). A trial court’s order on a motion to modify the amount or conditions of a
pretrial bond is not authorized by statute and therefore is not appealable. See Ragston v. State,
424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“There is no constitutional or statutory authority
granting the courts of appeals jurisdiction to hear interlocutory appeals regarding excessive bail
or the denial of bail.”); Ex parte Herrera, No. 04-18-00020-CR, 2018 WL 1733123, at *2 (Tex.
App.—San Antonio Apr. 11, 2018, no pet.) (mem. op., not designated for publication) (holding
court of appeals lacked jurisdiction to consider issues seeking to appeal the trial court’s order
increasing the amount of the appellant’s pretrial bond); Sanchez v. State, 340 S.W.3d 848, 852
(Tex. App.—San Antonio 2011, no pet.) (holding court of appeals lacked jurisdiction over
appeal of pretrial order on motion for reduction of bond).
        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court